U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2220004 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of March 31, 201034,748,160 shares of the Issuer's $.001 par value common stock were issued and 34,744,071shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended March 31, 2010 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 4 Notes to unaudited condensed consolidated financial statements 5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4T. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 12 ITEM 1ARisk Factors. – not required ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 ITEM 3.Defaults upon Senior Securities 12 ITEM 4.Removed and reserved ITEM 5.Other Information 12 ITEM 6.Exhibits 13 SIGNATURE 14 PART I – FINANCIAL INFORMATION WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 (Unaudited) December 31, 2009 (Audited) ASSETS March 31, 2010 December 31, 2009 CURRENT ASSETS: Cash $ $ ) Accounts Receivable, net Inventory, net Notes Receivable, current - Interest Receivable - Total Current Assets Property and Equipment, net Intangible Assets - Patent, net Intangible Assets - Marketing Contacts, net Deferred Loan Costs - Prepaid and Other Assets Notes Receivable, long-term - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES: Accounts Payable $ $ Royalties Payable Accrued Liabilities Accrued Interest Notes Payable - related parties Notes payable, net of discount Total Current Liabilities Long-Term Liabilities - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred Stock, $10 par value, 5,000,000 shares authorized; 0issued and outstanding. - - Common Stock:$0.001 par value; 100,000,000 shares authorized; 34,748,160 issued and 34,744,071 outstanding as of March 31, 2010 and 32,937,310 issued and 32,933,221 outstanding as of December 31, 2009 Additional Paid-in Capital Stock Subscription Receivable ) ) Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficiency) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 Revenues $ $ Cost of Revenue Gross Profit (Loss) ) GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Expenses Depreciation and Amortization INCOME (LOSS) FROM CONTINUING OPERATIONS: ) ) OTHER INCOME (EXPENSES): Loss on Debt Settlement ) - Interest Income Interest Expense ) ) LOSS BEFORE INCOME TAXES ) ) Current Tax Expense - - Deferred Tax Expense - - NET LOSS $ ) $ ) Basic and diluted loss per share of common stock: $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, 2010 March 31, 2009 Cash flows from operating activities Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Deferred costs - amortization - Amortization of discount - Stock paid for services - Loss on debt settlement - Non-cash expense Changes in assets and liabilities: Increase decrease in prepaid expenses ) ) (Increase) decrease in accounts receivable ) (Increase) decrease in inventory (Increase) decrease in interest receivable ) - (Increase) decrease in prepaids and other assets - Increase (decrease)in dividends and royalties Increase (decrease) in accounts payable and accrued liabilities ) Increase (decrease) accrued interest payable - Net cash flows used in operating activities ) ) Cash flows from investing activities Cash paid in acquisitions ) - Purchase of notes receivable - related party ) - Proceeds from notes receivable - related party - Net cash flows used in investing activities ) - Cash flows from financing activities Proceeds from notes payable - related parties Payment on notes payable - related parties ) - Proceeds from notes receivable - Payments on notes payable ) - Proceeds from short term debt - Net cash flows provided by financing activities Increase (decrease) in cash Cash and cash equivalents, beginning of period ) Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $
